DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 6/2/2021.
Claims 1-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Examiner has crossed out the last two pages (copies of Examiner’s Notice of References Cited from the parent Application) of the Information Disclosure Statement filed 6/2/2021 because it fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it does not include a box for Examiner’s signature and date.  The references are already of record in the parent Application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,053,636. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,053,636 substantively claims identical subject matter as the present claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 6-9 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the amount of water remaining…after the driving the steam unit”.  There is insufficient antecedent basis for this limitation in the claim.  Here, the recitation of claim 2 is confusing because Applicant has not positively claims the control unit method step of “driving the steam unit”.  Examiner suggests Applicant clarify the claim by first reciting the step of “driving”, such to then give meaning to the “remaining” amount of water, e.g. “wherein the control unit drives the steam unit and after the driving the steam unit determines the water level sensor is erroneously processed when the amount of water remaining in the steam unit is determined to be equal or greater than a predetermined value.
Claim 3 recites “wherein the control unit determines whether the steam unit is driven before the heat pump unit is driven, after the heat pump unit is driven.”  Examiner is unable to understand what Applicant is trying claim in claim 3.  First, there is no positive step that uses “a determination of whether the steam unit is driven” so there is no understandable purpose to this controller step.  Second, the logic is confusing in determining a prior steam unit even before a heat pump event, but arbitrarily after the heat pump event occurs, when it seems apparent the condition can be determined anytime after the steam unit event.  Explained differently, Applicant has not claimed any utility or connection between the timing “after the heat pump unit is driven” and the “determin[ation] whether the steam unit is driven before the heat pump”.  
The confusion is further compounded by the fact that the claim appears to state the controller is determining a past condition, i.e. “whether the steam unit was driven before the heat pump was driven” at any arbitrary time after the heat pump unit is driven (i.e. any time after it starts).  Examiner is unable to suggest the best manner of correcting this language, but Examiner suggests Applicant start by positively reciting the programmed logic steps, e.g. “wherein the controller is programmed to drive the heat pump unit and, after driving the heat pump unit, determine whether the steam unit was driven before the driving the heat pump unit, and, if the steam unit was driven before the driving the heat pump unit, determine whether the amount of water remaining in the steam unit is equal to or greater than the predetermined value
Claim 5 recites “when it is determined”.  It is unclear as claimed what “it” references.  Examiner suggests “when the controller determines that the steam unit was driven before the heat pump was driven”.  
Examiner’s Note: To the extent of Examiner’s understanding, Applicant is trying to claim a series of embedded “if [condition]-then [statement]” utilizing “[statement] when [condition]” language, but has attempted to claim only a portion of each condition and/or statement, rendering the claim confusing or logically incomplete.  Applicant is highly encouraged to consider whether any partially claimed logic structure serves any utility when presented by itself, i.e. does the logic provide the apparatus with complete operation when taken based on the claim language alone.  If not, Applicant should claim the logic structure in its entirety up to the physical transformation step (here, supplies water to the steam unit) such to give meaning to each claimed controller programmed step.  Explained different, Applicant is omitting critical steps.
Claim 6 recites “a water supply tank”.  It is unclear as recited whether this is the same or different water supply tank as recited in claim 1.
Claim 12 recite “the control unit supplies water to 20the steam unit on the basis of an amount of steam generated by the steam unit before the amount of water remaining in the steam unit was determined”, it is unclear as recited what algorithm or quantity of water is being supplied, because Applicant has not provided any relevant frame of reference to “before” because Applicant does not claim any meaningful “when” the amount of water remaining the steam unit is determined.  That is, does the control unit supply water equal to the estimate amount of water consumed by operation of the steam unit up to the point the erroneously processed step is determined?  Or the supply of water is “controlled” simply because “steam is generated therefore the amount of water remaining should go down”?
Claim 13 recites “when the driving time of the water supply pump”.  There is insufficient antecedent basis for the limitation in the claim.  It is unclear as recited which “the driving time” is referenced since Applicant does not positively claim when the controller “drives the water supply pump” (when the water level sensor is determined as erroneously processed?).

Claim Objections
Claims 5, 9 and 13 are objected to because of the following informalities: 
Claim 5 recites “determines whether the amount of water remaining the steam unit is to be equal to or greater than” should read “determines whether the amount of water remaining the steam unit is [[to be]] equal to or greater than”.  
Claim 9 recites “at least part of the second level sensor is provided upper than the first level sensor” should read “at least part of the second level sensor is provided higher than[or above] the first level sensor.  
Claim 13 recites “wherein the level sensor is determined as erroneously processed, the control unit sets a first limitation driving time on the basis of a time during which the steam unit is driven before the amount of water remaining in the steam unit was determined, and when the driving time of the water supply pump exceed the first limitation driving time, the control unit stops the water supply pump” should read “wherein when the level sensor is determined as erroneously processed, the control unit sets a first limitation driving time on the basis of a time during which the steam unit was driven before the amount of water remaining in the steam unit was determined, and when the driving time of the water supply pump exceeds the first limitation driving time, the control unit stops the water supply pump”.  Appropriate correction is required.
The present Applicant appears to be a rough translation of a foreign patent application.  Applicant is encouraged to review the claims carefully for proper order and grammar, in particular, the use of present and past tense with respect to claimed “variables” that occur “before” a condition or event.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0246839 A1) in view of Yoon et al. (US 2016/0177500 A1) and Park (US 2010/0058544 A1) (“Park’544”).
Re claim 1, Park discloses a clothes treating apparatus (abstract) comprising: 
a case (ref. 10, see fig. 1) including a treatment chamber (ref. 12) for holding clothes; 
a steam unit (ref. 30 ¶ [0043]-[0044]) supplying steam to the treatment chamber; 
5a blowing unit (ref. 32) drawing in air from the inside of the treatment chamber; 
a heat pump unit (ref. 22) heating the air and discharging the heated air to the inside of the treatment chamber; 
a water supply tank (see fig. 5 ref. 30 ¶ [0044]) storing water; 
a water level sensor (¶ [0051]) sensing a water level of the water supply tank; 
10a water supply (¶ [0044] external water tap) supplying water to the steam unit; and 
a control unit (¶ [0023] control part) programmed to control the steam unit, the blowing unit, the heat pump unit, the water level sensor, and the water supply, 
Park does not explicitly disclose a water supply pump and wherein the control unit is further programmed such that determining whether the water level sensor is erroneously processed, and supplies water to 15the steam unit when the water level sensor is determined as erroneously processed.
Yoon discloses it is very well-known in the clothes treating apparatus art (abstract) to provide a water supply pump (ref. 45 ¶ [0044]) supplying water to a steam unit (ref. 40).
Park’544 discloses it is known in the clothes treating apparatus art (¶ [0001], title) to provide determining whether the water level sensor is erroneously processed (¶ [0080]-[0104] defect of the water level sensor 330 is detected), and supplies water to 15the steam unit when the water level sensor is determined as erroneously processed (¶ [0090], [0093]-[0094], [0102]-[0103]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the clothes treating apparatus of Park to further include a water supply pump, as taught by Yoon, in order to controllably supply water to the steam unit; and to further determine whether the water level sensor is erroneously processed and supply water to the steam unit, as suggested by Park’544, in order to continue operation of the clothes treating apparatus even after failure of the water level sensor.
Re claim 2, Park’544 further disclose wherein the control unit determines the water level sensor is erroneously processed when the amount of 20water remaining in the steam unit is determined to be equal to or greater than a predetermined value after the driving the steam unit (¶ [0080]-[0104] converted value of at least one of the electrodes…does not vary until a water supply time obtained, i.e. water level above expected value after time).
Re claim 3, Park and/or Park’544 further discloses wherein the control unit determines whether the steam unit is driven before the heat pump unit is driven, 25after the heat pump unit is driven (inherent in driving the heat pump unit (Park) and detecting water levels (Park’544) that the steam unit is determined to have been driven, i.e. there is no point in detecting water level sensor defect is no steam is being used).
Re claim 4, Park further discloses wherein the control unit operates a heater (¶ [0044]) that is provided in the water supply tank, before the steam unit is driven.
Re claim 6, Park further discloses wherein the steam unit includes: a water supply tank (¶ [0044] tank) storing water for generating steam; and a heater (¶ [0044] heater) heating water stored in the water supply tank.
Re claims 7-9, Park’544 further discloses wherein the water sensor includes: a first level sensor; and a second level sensor that height is shorter than the first level sensor, 20wherein the control unit determines whether the second level sensor is erroneously processed (¶ [0080]-[0104] 332, 333 short and long electrodes, ¶ [0085] determine short and/or long electrode defective); wherein the control unit determines that the second level sensor is erroneously processed when both of 25the first level sensor and the second level sensor sense water in the water supply USActive\118355991\V-1289988.00986.US21 tank after the steam unit is driven (¶ [0082]-[0085] does not vary); wherein at least part of the second level sensor is provided upper than the first level sensor (¶ [0080] short and long electrode, the reversal of electrodes from bottom up instead of top down while detecting the same levels is prima facie obvious to one of ordinary skill in the art depending on the availability of space and desired electrical connection point.  See MPEP 2144.04(VI)(C) Rearrangement of Parts.
Re claims 10-11, Yoon and/or Park’544 further discloses a water supply valve (Yoon ref. 110 ¶ [0061]) provided to a flow channel connected to an inlet of the water supply pump, wherein the control unit controls the water supply pump and the water 10supply valve to supply water to the steam unit, when the level sensor is determined as erroneously processed (Park’544 [0090], [0093]-[0094], [0102]-[0103] water supplies to steam unit); Regarding “wherein when the level sensor is determined as erroneously processed, the control unit opens the water 15supply valve, and when a preset period of time has elapsed since the water supply valve was opened the control unit drives the water supply pump”, the mere sequential operation of water supply valve and water supply pump is prima facie obvious to one of ordinary skill in the art of fluid engineering, in order to enable full pressure and controlled water supply.
Re claim 12, Regarding “wherein when the level sensor is determined as erroneously processed, the control unit supplies water to 20the steam unit on the basis of an amount of steam generated by the steam unit before the amount of water remaining in the steam unit was determined”, Park’544 further discloses water supply for a designated time to supply water to a full water level, obtained through conventional experiments (¶ [0081]-[0083]).  It therefore being obvious to one of ordinary skill in the art add water sufficient to fill the steam unit.
Re claim 14, Park’544 further comprising a display unit (¶ [0028] LCD) outputting information related to a state of the clothes treating apparatus, and wherein the control unit controls the display unit to output an error message, when the level sensor is determined as erroneously processed (¶ [0030] notify a user of the defect).
Re claim 15, Regarding “wherein the control unit calculates the number of times the determining result from the water level sensor is processed as an error, and when the calculated number of times exceeds a limitation number, the control unit controls the display unit to output the error message”, the mere usage of “repeat checks” and “thresholds” prior to reporting an error would have been prima facie obvious to one of ordinary skill in the art of appliance user interfaces.  There being no patentable subject matter in repeating/double checking an error prior to confirming the error.  


Allowable Subject Matter
Claims 5 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest wherein the control unit determines whether the amount of water remaining in the steam unit is to be equal to or greater than the predetermined value when it is determined that the steam unit is driven before the heat pump unit is driven, in the context of claim 5 with respect to water level sensor is determined as erroneously processed.
The prior art of record does not teach or suggest wherein the level sensor is determined as erroneously processed, the control unit sets a first limitation driving 25time on the basis of a time during which the steam unit is driven before the amount USActive\118355991\V-1299988.00986.US21 of water remaining in the steam unit was determined, and when the driving time of the water supply pump exceed the first limitation driving time, the control unit stops the water supply pump, in the context of claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20080006300A1  note correlation of steam operation time with steam yield/water amount.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711